FILED
                            NOT FOR PUBLICATION
                                                                               MAY 7 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

HENRIK BAGHRAMYAN,                               No. 15-71159

              Petitioner,                        Agency No. A089-696-998

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 5, 2020**


Before: GRABER, TALLMAN, and CLIFTON, Circuit Judges.

      Petitioner Henrik Baghramyan seeks review of the Board of Immigration

Appeals’ ("BIA") final order affirming the immigration judge’s ("IJ") denial of his

requests for asylum, withholding of removal, and relief under the Convention

Against Torture ("CAT"). We deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. Substantial evidence supports the BIA’s determination that the IJ’s

adverse credibility finding was not clearly erroneous. See Shrestha v. Holder, 590
F.3d 1034, 1039–40 (9th Cir. 2010) (stating standard). Petitioner testified

inconsistently about whether he made a copy of the video and about whether he

gave a copy of the video to the police. He testified inconsistently about how many

times police detained him and when his arrests occurred. Petitioner premises his

claims for relief on allegations that police detained and abused him and threatened

his life for exposing an incident of sexual misconduct by a general’s father. Thus,

his inconsistent testimony concerned not minor details but, instead, issues that are

central to his claims. And, although in cases governed by the REAL ID Act,

"inconsistencies no longer need to go to the heart of the petitioner’s claim, when an

inconsistency is at the heart of the claim it doubtless is of great weight." Id. at

1046–47. Additionally, the IJ and BIA permissibly considered Petitioner’s 2005

visa fraud. See Enying Li v. Holder, 738 F.3d 1160, 1163 (9th Cir. 2013) (holding

that, even under pre-REAL ID Act standards, "[t]he law of this circuit permits the

use of the maxim falsus in uno, falsus in omnibus in the immigration context").

      Petitioner had notice and an opportunity to explain the inconsistencies. See

Ren v. Holder, 648 F.3d 1079, 1092 n.14 (9th Cir. 2011) (noting that the agency

must advise a petitioner that his credibility is questionable and give him an


                                            2
opportunity to explain before relying on an inconsistency to support an adverse

credibility determination). Petitioner was asked about the visa fraud and

discrepancies in his testimony on cross-examination and by the IJ. The BIA and IJ

properly considered Petitioner’s explanations before making their decisions. Rizk

v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011). Petitioner’s explanations do not

compel a contrary conclusion. 8 U.S.C. § 1252(b)(4)(B).

      We must uphold an adverse credibility determination "so long as even one

basis is supported by substantial evidence." Rizk, 629 F.3d at 1088. Petitioner

failed to establish that "any reasonable adjudicator would be compelled" to

disagree with the adverse credibility determination premised on Petitioner’s

inconsistent testimony and visa fraud. § 1252(b)(4)(B). Because Petitioner thus

failed to meet his burden of proving that he suffered past persecution or that there

is a clear probability of future persecution, we deny the petition as to Petitioner’s

claims for asylum and withholding of removal.

      2. Substantial evidence also supports the BIA’s determination that Petitioner

did not demonstrate eligibility for CAT relief. See Shrestha, 590 F.3d at 1048

(stating standard of review and CAT standard). Petitioner’s CAT claim was

premised "on the same statements . . . that the BIA determined to be not credible."

Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003). The BIA properly


                                           3
considered the record evidence independent of Petitioner’s discredited testimony

and concluded that the affidavits and country conditions report were not sufficient

to establish that Petitioner was more likely than not to be tortured if removed. Id.

The country conditions report corroborates only that police in Armenia sometimes

engage in torture but not that Petitioner specifically would be targeted. Thus, the

adverse credibility finding also supports denial of CAT relief. Shrestha, 590 F.3d

at 1049.

      PETITION DENIED.




                                          4